EXHIBIT 32(b) The Dow Chemical Company and Subsidiaries Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, William H. Weideman, Executive Vice President and Chief Financial Officer of The Dow Chemical Company (the “Company”), certify that: 1. the Quarterly Report on Form 10-Q of the Company for the quarter ended March31, 2010 as filed with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ WILLIAM H. WEIDEMAN William H. Weideman Executive Vice President and Chief Financial Officer May 4, 2010 79
